NO. 12-19-00054-CV

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

                                                       §       APPEAL FROM THE 411TH
 IN THE INTEREST OF P.C.,
                                                       §       JUDICIAL DISTRICT COURT
 A CHILD
                                                       §       TRINITY COUNTY, TEXAS

                                     MEMORANDUM OPINION
       B.P. appeals the termination of her parental rights. Her counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                             BACKGROUND
       B.P. is the mother of P.C. On June 7, 2017, the Department of Family and Protective
Services (the Department) filed an original petition for protection of a child, for conservatorship,
and for termination of B.P.’s parental rights. The Department was appointed temporary managing
conservator of the children, and B.P. was allowed limited access to P.C.
       At trial, B.P. admitted she failed to complete her court-ordered service plan. She also
admitted to using illegal drugs. She testified, in relevant part, as follows:


       Q. Okay. I’m going to go over some of this with you, okay? First and foremost, it says you’ll
       maintain weekly contact with caseworker, right?
       A. Yes, ma’am.
       Q. And at one point in time, you quit communicating with them, didn’t you?
       A. Yes, ma’am.

       ...

       Q. You completed a substance abuse evaluation -- substance abuse through Mr. Hughes, right?
       A. Yes, ma’am.
       Q. And you relapsed, didn’t you?
       A. Not for meth, no, ma’am.
       Q. What did you test positive for?
       A. Marijuana.
       Q. It's a drug, isn’t it?
       A. Yes, ma’am.
       Q. It's illegal, isn’t it?
       A. Yes, ma’am.
       Q. Do you and Robert use marijuana together?
       A. Yes.
       Q. Do y’all use methamphetamine together?
       A. No.
       Q. You’ve tested positive for methamphetamine before, though, haven’t you?
       A. Yes, ma’am.
       Q. During the pendency of this case, right?
       A. Yes, ma’am.


       At the conclusion of a trial on the merits, the trial court found, by clear and convincing
evidence, that B.P. engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D), (E), (O), and (P) of Texas Family Code
Section 161.001(b)(1). The trial court also found that termination of the parent-child relationship
between B.P. and P.C. was in the child’s best interest. Based on these findings, the trial court
ordered that the parent-child relationship between B.P. and P.C. be terminated. This appeal
followed.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       B.P.’s counsel filed a brief in compliance with Anders, stating that she diligently reviewed
the appellate record and is of the opinion that the record reflects no reversible error and that there
is no error upon which an appeal can be predicated. This Court previously held that Anders
procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.–Tyler 2001, no pet.). In compliance
with Anders, counsel’s brief presents a professional evaluation of the record demonstrating why
there are no reversible grounds on appeal and referencing any grounds that might arguably support
the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922–
23 (Tex. App.–Fort Worth 1995, no pet.).
       As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We carefully
reviewed the appellate record and counsel’s brief. We find nothing in the record that might



                                                     2
arguably support the appeal. 1 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.–Austin 2005, pet. denied).


                                                    DISPOSITION
         We agree with B.P.’s counsel that the appeal is wholly frivolous. However, we deny
counsel’s request to withdraw. See In re P.M., No. 15–0171, 2016 WL 1274748, at *3 (Tex. Apr.
1, 2016). In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” Id. at *3. Accordingly, counsel’s obligation to B.P. has not yet
been discharged. See id. If B.P., after consulting with counsel, desires to file a petition for review,
counsel should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” Id.; see A.C. v. Tex. Dep’t of Family & Protective Servs., No. 03–
16–00543–CV, 2016 WL 5874880, at *1 n.2 (Tex. App.–Austin Oct. 5, 2016, no pet.) (mem. op.).
Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
                                                                               GREG NEELEY
                                                                                  Justice

Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     (PUBLISH)



          1
            In compliance with Kelly v. State, counsel for B.P. certified that she provided B.P. with a copy of the brief,
informed her that she had the right to file her own brief, and took concrete measures to facilitate her review of the
appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Matter of C.F., No. 03-18-00008-CV, 2018 WL
2750007, at *1 (Tex. App.—Austin June 8, 2018, no pet.) (mem. op.). B.P. was given the time to file her own brief,
but the time for filing such a brief has expired and we have received no pro se brief.


                                                            3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-19-00054-CV


                             IN THE INTEREST OF P.C., A CHILD


                                Appeal from the 411th District Court
                            of Trinity County, Texas (Tr.Ct.No. 22574)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.